           Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 1 of 8




 1   THE LAW OFFICE OF MACY D. HANSON, PLLC
     Macy D. Hanson, Miss. State Bar No. 104197
 2   102 First Choice Drive
     Madison, MS 39110
 3   (601) 853-9521
     Attorney E-mail: macy@macyhanson.com
 4
 5   HONOR LAW GROUP, PLLC
     James M. Cool, State Bar No. 028023
 6   4450 S. Rural Rd., Suite C-220
 7   Tempe, AZ 85282
     (602) 282-0223
 8   Attorney E-mail: cool@aztrialattorneys.com

 9   Attorneys for Plaintiff
10
                        IN THE UNITED STATES DISTRICT COURT
11                          FOR THE DISTRICT OF ARIZONA
12
     Brian Winkler
13
14                   Plaintiff,
                                               Civil Action No. 3:20-cv-08248-DWL
15                      v.
16                                         Plaintiff’s Motion for Entry of Judgment
     GM Law Firm, LLC; Chantel L. Grant;     Enforcing the Funding of Settlement
17   National Legal Staffing Support, LLC; Agreement as to Defendant, Julie Queler,
18   Gregory Fishman; Julie Queler; Kevin                individually
     Mason; Resolvly, LLC; JG Factor,
19   LLC; and John and Jane Does
20   Defendants 1-5.

21                 Defendants.
22
         PLAINTIFF’S MOTION FOR ENTRY OF JUDGMENT ENFORCING THE
23       FUNDING OF SETTLEMENT AGREEMENT AS TO DEFENDANT, JULIE
24                         QUELER, INDIVIDUALLY

25          THE PLAINTFF, Brian Winkler, files this Motion for Entry of Judgment Enforcing
26
     the Funding of Settlement Agreement as to Defendant, Julie Queler, individually, under the
27                                              1
28
             Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 2 of 8




 1   inherent power of this Court to enforce the terms of settlement agreements in cases pending
 2
     before it, and shows to the Court the following in support of the relief requested in this
 3
     Motion for Entry of Judgment:
 4
 5           1.    On the morning of December 29, 2020, Defendant, Julie Queler, in her
 6   individual capacity, agreed to the previously negotiated terms for a global settlement of
 7
     three active federal lawsuits filed against her, her businesses, and her business partners (the
 8
 9   co-Defendants in this, and the other two related, federal court actions). These three federal
10   civil lawsuits, all making the same factual allegations about Ms. Queler’s, and her business’
11
     and partners’, (fraudulent and illegal) student loan “debt elimination” program consistent of:
12
13   (1) Winkler v. GM Law Firm, LLC, et al. (District of Arizona; Civil Action No. 3:20-cv-
14   08248-DWL); (2) Grijalva v. Kevin Mason, et al. (Central District of California; Civil
15
     Action No. 8:18-cv-02010-MCS (DFMx)); and (3) Hodges v. GM Law Firm, LLC, et al.
16
17   (Northern District of Georgia, Civil Action No. 1:20-cv-03799-JPB).
18           2.    December 29, 2020, was the (rescheduled) deposition date for Julie Queler in
19
     the Grijalva action, an action was deep into discovery and that had been hotly litigated since
20
21   2018.
22           3.    Julie Queler, acting only in her individual capacity, emailed counsel for the
23
     Plaintiffs, Macy Hanson, in these three federal civil actions, cited above, on the morning of
24
25   December 29, 2020, agreeing to the settlement terms that she, Julie Queler, and Macy
26
27                                                  2
28
           Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 3 of 8




 1   Hanson negotiated in the days leading up to Julie Queler’s (rescheduled) deposition date of
 2
     December 29, 2020.
 3
            4.     Those settlement terms, negotiated between Julie Queler and counsel for the
 4
 5   three Plaintiffs involved, Brian Winkler, Vivian Grijalva, and Zachary Hodges, respectively,
 6   are contained in following December 28, 2020, email to Julie Queler that memorialized the
 7
     settlement terms that Julie Queler and counsel for the three Plaintiffs had previously
 8
 9   negotiated:
10   Hi, Julie.
11
     I am writing to confirm, in writing, the settlement agreements in the Grijalva, Winkler,
12
     and Hodges cases. My clients, Vivian Grijalva, Brian Winkler, and Zachary Hodges will
13   release all claims against all Defendants (including NLSS, Resolvly, and JG Factor), with
14   prejudice, in connection with these agreements. Further, I will cancel your deposition
     that is scheduled for tomorrow, since there will be no need for your deposition with
15   these cases being settled.
16
     You (Julie Queler, individually) will pay the following three sums in connection with
17   these settlement agreements:
18
     $55,000 to settle Vivian Grijalva.
19
     $50,000 to settle Brian Winkler.
20   $25,000 to settle Zachary Hodges.
21
     You also agree that we will finalize the release paperwork (to be drafted by your
22   independent counsel) and that you will fund these settlements within 21 days.
23
     Please confirm the terms of this email at your earliest opportunity, so that I can cancel
24   the court report for tomorrow's deposition and let all opposing counsel know that your
25   deposition will not be going forward - and that my clients will be dismissing their cases,
     with prejudice, against all Defendants.
26
27                                                 3
28
             Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 4 of 8




 1   Thank you.
 2
     Macy
 3
 4           5.    The following morning, on December 29, 2020, Julie Queler agreed to the

 5   above settlement terms (the only difference being 30 days to fund the settlements, instead of
 6
     21 days, which was an acceptable term to the Plaintiffs, as evidenced by their dismissing
 7
 8   their actions, with prejudice, in reliance on these promises) in the Winkler, Grijalva, and

 9   Hodges actions, as a global settlement of all litigation pending against her, her companies,
10
     and her business partners. Julie Queler’s December 29, 2020, reply-email, agreeing to the
11
12   Winkler, Grijalva, and Hodges settlements, reads:

13   Macy
14   Good morning,
15
     I was not able to send this to Quinn last night. However, I am going forward and
16   confirming this agreement in the fore aforementioned terms.
17   I ask for the settlement date for 30 days as opposed to 21 days due to holiday
18   travels.

19   Please confirm the cancellation of the deposition today.
20
     Thank you
21
     Julie
22
23           6.    This December 28-29 email exchange between Julie Queler and counsel for

24   Plaintiffs, Winkler, Grijalva, and Hodges, is attached to, and incorporated into, this Motion
25
     as Exhibit “1”.
26
27                                                  4
28
             Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 5 of 8




 1           7.     Julie Queler, however, did not fund any of these three settlement agreements
 2
     by the 30 day deadline that she proposed. The reasons for this are still not clear to the
 3
     Plaintiffs or their counsel.
 4
 5           8.     Next, in an attempt to work through, without Court involvement, Julie
 6   Queler’s refusal to fund the three settlement that she had agreed to on December 29, 2020 –
 7
     and for which Julie Queler received the benefit of complete dismissals of all claims, with
 8
 9   prejudice, as to herself, her companies, and her business partners, in all three federal
10   lawsuits involved in that global settlement – counsel for the Plaintiffs agreed to another
11
     extension of Julie Queler’s deadline to fund these three settlements. This new “non-
12
13   contingent, no matter what funding deadline” of February 26, 2021, has now passed, as
14   well.
15
             9.     The February 11, 2021, Confirmation of (3) Settlement Agreements and
16
17   Confirmation of Non-Contingent, “No Matter What” Funding Deadline for These
18   Settlements, executed between Julie Queler and Brian Winkler, Vivian Grijalva, and
19
     Zachary Hodges, through their counsel, is attached to, and incorporated into, this Motion as
20
21   Exhibit “2”.
22           10.     Based upon the clear and unambiguous settlement terms contained in
23
     Exhibits 1 and 2 to this Motion, as negotiated and agreed to by Julie Queler, individually,
24
25   and based upon the fact that Julie Queler induced, through these promises of payment, Brian
26   Winkler, Vivian Grijalva, and Zachary Hodges to each consent to the filing of Stipulations
27                                                  5
28
           Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 6 of 8




 1   of Dismissal With Prejudice of their three federal civil actions filed against Julie Queler,
 2
     respectively, this Court must enter a Judgment against Julie Queler, individually, to enforce
 3
     the terms of the settlement agreement between Julie Queler and Brian Winkler.
 4
 5          11.    Brian Winkler humbly requests that this Court exercise its inherent power to
 6   enforce the terms of his settlement agreement with Julie Queler, individually, and enter a
 7
     Judgment, in favor of Brian Winkler, and against Julie Queler, individually, in the amount
 8
 9   of $50,000, in addition to post-judgment interest at the legal rate, and all costs of collection,
10   including all reasonable attorneys’ fees, that become necessary for Brian Winkler to collect
11
     upon this Judgment.
12
13          This, the 2nd day of March, 2021.
14                                                       BRIAN WINKLER
15                                                       The Plaintiff
16                                                       By: /s/ James Cool
17                                                       HONOR LAW GROUP, PLLC
                                                         James M. Cool
18                                                       State Bar No. 028023
                                                         4450 S. Rural Road
19                                                       Suite C-220
                                                         Tempe, AZ 85282
20                                                       (602) 282-0223 (office)
                                                         (888) 651-1270 (facsimile)
21                                                       cool@aztrialattorneys.com
22                                                       Local Counsel for Plaintiff
23
                                                         By: /s/ Macy D. Hanson
24                                                       (Admitted pro hac vice)
25
                                                         Macy D. Hanson
26                                                       Miss. Bar No. 104197
27                                                   6
28
          Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 7 of 8




 1                                                   macy@macyhanson.com
                                                     The Law Office of Macy D. Hanson, PLLC
 2
                                                     102 First Choice Drive
 3                                                   Madison, Mississippi 39110
                                                     Telephone: (601) 853-9521
 4
                                                     Facsimile: (601) 853-9327
 5
 6                                   CERTIFICATE OF SERVICE
 7
 8         I am employed in the County of Madison, Mississippi; I am over the age of
 9   eighteen years and not a party to the within entitled action; my business address is 102
10   First Choice Drive, Madison, Mississippi 39110. I am a registered user of the CM/ECF
11   system for the United States District Court for the District of Arizona.
12
13         On March 2, 2021, I filed, via the ECF system, the foregoing document with the

14   Clerk of the Court. To the best of my knowledge, all counsel to be served in this action

15   are registered CM/ECF users and will be served by the CM/ECF system when the Clerk
16   of Court files this document.
17         I further certify that I have mailed, by certified mail, a copy of this Motion
18
     to Respondent, Julie Queler, at her (confirmed as current) mailing address of:
19   1903 North Swinton Avenue, Delray Beach, Florida 33444. I further certify that I
20   have emailed a copy of this filed Motion to Julie Queler at her (confirmed as
21
     current and active) email address of: jpq01@aol.com.
22
23         I declare under penalty of perjury under the laws of the United States of America
24   that the foregoing is true and correct.
25
           Executed on March 2, 2021, at Madison, Mississippi.
26
27                                               7
28
     Case 3:20-cv-08248-DWL Document 28 Filed 03/02/21 Page 8 of 8




 1
 2
                                                 /s/ Macy D. Hanson
 3
 4
                                                 MACY D. HANSON

 5
                                                (Admitted Pro Hac Vice)

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                    8
28
